DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the communication filed on 04/06/2022.
The Terminal Disclaimer (TD) filed on 04/01/2022 has been accepted and placed in file for the record.
Claims 1-20 are pending and allowed in this action.

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with  Noah K. Tilton (Reg. No. 74,672) on March 30, 2022.
The application has been amended as follows: 
In claim 4, on line 1, change “mobility data” into --- the mobility data ---.
In claim 6, on line 1, change “mobility data” into --- the mobility data ---.
In claim 9, on line 4, change ”profile,” into --- profile; ---.
In claim 10, on line 3, change “score,” into --- score; ---.
In claim 11, on line 7, change “mapping,” into --- mapping; ---.
In claim 13, on line 1, change “the wherein” into --- wherein ---.
In claim 18, on line 5, change “score,” into ---score; ---.
In claim 19, on line 4, change “repeat the method using” into --- repeat, using ---.
In claim 19, on line 5, change “and second risk” into --- and the second risk ---.
In claim 20, on line 5, change “mapping,” into --- mapping; ---.

Prior Art Consideration

(US 2019/0116485 A1), published to Vasseur et al., on Apr. 18, 2019, discloses ---- In various embodiments, cloud service 302 may include a machine learning-based analyzer 312 configured to analyze the mapped and normalized data from data mapper and normalizer 314. Generally, analyzer 312 may comprise a power machine learning-based engine that is able to understand the dynamics of the monitored network, as well as to predict behaviors and user experiences, thereby allowing cloud service 302 to identify and remediate potential network issues before they happen (see par. 0048). But, the machine learning technique of this prior art does not map, at least, --- analyzing --- a portion of the mobility data to produce an output corresponding to the portion of the mobility data corresponding to a user.




Allowable Subject Matter

Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not disclose or fairly teach/suggest the combined techniques/features defined as --- generating a machine learning mapping; analyzing, using the generated machine learning mapping, a portion of the mobility data to produce an output corresponding to the portion of the mobility data; generating, based on the output, information corresponding to the user; transmitting the generated information to a display device of the user; and displaying, in the display device, the generated information, as recited in or within the context of, particularly, claims 1, 11 and 20.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELESS NMN ZEWDU whose telephone number is (571)272-7873. The examiner can normally be reached M-F 8:30 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on (571) 272-3965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MELESS N ZEWDU/          Primary Examiner, Art Unit 2643                                                                                                                                                                                              4/9/2022